DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.

 Response to Amendment
Those amendments not repeated in this Office Action have been withdrawn.  
Claims 1-16 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the core bevels” on line 13.  This limitation lacks proper antecedent basis.
Claim 1 recites the limitation, “both core bevels” on the 3rd to last line of the claim.  This limitation lacks proper antecedent basis.  It is noted that on line 13, the claim recites “the core bevels” which can read on multiple bevels anywhere on the beverage container, while “both core bevels” suggests only two bevels.  Thus the claim limitation lacks proper antecedent basis and is not clear as to what or how maybe bevels are being referred to.
Claim 1 recites the limitation, “the curved bottom” on the 2nd to last line of the claim.  This limitation lacks proper antecedent basis.
Claim 1 recites the limitation, “the annular connection” on the last line.  This limitation lacks proper antecedent basis.
Claim 1 recites, “extends into both core bevels which respectively extend around the curved bottom and around the lid or around the annular connection between the lid and the wall region.”  This limitation is not clear as to what “or” modifies.  That is, does the claim require the core bevels to extend around the curved bottom and either of the lid and annular connection between the lid and the wall region, or does the claim require 
Claims 2-16 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites, “wherein the pressure container with the second volume is arranged directly adjacent to the wall region.”  This is not seen to further limit claim 1, which recites, “wherein the pressure container is arranged eccentrically with respect to the first volume and adjacent to the wall region.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being anticipated by Cameron-Price (US 5552168) in view of Laurie (GB 2332413), Wilkes (GB 2273917) and Halimi (US 5609038) and in further view of Reynolds (US 5660867), Wang (CN 102442484) and Qi (US 5335813).
Regarding claim 1, Cameron-Price teaches a beverage container (Figure 1) comprising a housing comprising a bottom (Figure 1, item 6; figure 4, item 29), a lid (figure 1, item 3; figure 4, item 23) and a wall region (figure 1, item 2; figure 4, item 22) connecting the bottom to the lid, and having a first volume that is configured to be partially filled with a liquid (figure 1, item 11; figure 4, item 30); wherein the beverage container further comprises a pressure container that includes a second volume and 
Cameron-Price also teaches that the first volume has a largest height between the bottom and the lid along an axial direction and the pressure container has a first end and a second end and a length along the axial direction that is at least 50% of the largest height of the first volume (see figure 1 and 4).
Regarding the limitation of, “both first and second ends are arranged adjacent to a wall of the beverage container in each case such that a further movement of the pressure container along the axial direction is at least restricted; and the ends extend into the core bevels of the beverage container such that the pressure container is also fixed with respect to a radial direction,” it is noted that at figures 1 and 4, for example, Cameron-Price discloses that the first and second ends of the pressure container are adjacent to “a wall in each case.”  That is, near item 27 and 28 of figure 4, there is a vertically extending wall portion, to which the pressure container first and second end is adjacent, and which would have restricted movement in the axial direction.   
Furthermore, at figure 4, Cameron-Price can be construed as teaching that the pressure container extends into bevels in the lid and bevels in a curved bottom:

    PNG
    media_image1.png
    640
    497
    media_image1.png
    Greyscale

Claim 1 differs from Cameron-Price in specifically reciting, “wherein the pressure container is arranged eccentrically with respect to the first volume and adjacent to the wall region, and extends into both core bevels of the beverage container which respectively extend around the curved bottom and around the lid or around the annular connection between the lid and the wall region.”
However, Cameron-Price also teaches on column 3, lines 55-60 that instead of using male projections 9 and 10 to limit axial movement, that the pressure container can be engaged with the beverage container at the lid and basal wall using a female formation that receives the ends of the pressure container. Cameron-Price also teaches that the spigot and socket are preferably
Furthermore, it is noted that Laurie also teaches that it has been conventional to fix a pressure container into other forms of bevels of a beverage container (see figures 16,17B).  At these figures Laurie teaches bevels around the curved bottom of the beverage container and that the pressure container “extends” into the bevels.  Wilkes further teaches a bevel in the lid section of a beverage container, as shown in figure 3, as further annotated below:

    PNG
    media_image2.png
    453
    482
    media_image2.png
    Greyscale

Halimi further teaches a bevel in the lid against which a securing element can be affixed for holding a container within the vessel (see figure 4, near item 16) as well as bevels in a base.
To thus modify Cameron-Price to provide bevels in the lid and base portion would have been obvious to one having ordinary skill in the art for the purpose of having additional regions in the beverage container against which Cameron-Price’s pressure container can be affixed. 
Further regarding the pressure container being eccentrically arranged, it is noted that Reynolds teaches a pressure container that would have been arranged 
Laurie, Wilkes and Halimi, as shown above are seen to teach female connections (i.e. bevels) that extend around a bottom of the beverage container, and further teach bevels in a lid portion as well.  Reynolds, Wang, Qi and Wilkes further teach various 
The art teaches that it has been conventional to use varying positions of the pressure container within the beverage container.  Cameron-Price already teaches that the pressure container extends to the lid and to the bottom of the beverage container.  As discussed above, Cameron-Price is also not seen to be limiting as to the particular mechanism for fixing the pressure container to the lid and bottom of the beverage container, and is also not seen to be limiting as to the particular position of the pressure container within the beverage container.  
To thus modify Cameron-Price and to reposition the securing engagement for Cameron-Price’s pressure container so that Cameron-Price’s pressure chamber is arranged eccentrically with respect to the first volume and adjacent to the wall region while still extending both ends of the pressure container into a core bevel around the lid and around the curved bottom would have been obvious to one having ordinary skill in the art as an obvious rearrangement of the particular position of the pressure chamber, where such a change in position would still have performed the similar function of allowing the gas to be released to facilitate foaming of the beverage.  
It is also noted that as the prior art teaches bevels in the lid and bottom of a beverage container, it would have been equally obvious to one having ordinary skill in the art to use Cameron-Price’s engagement mechanisms (male or female formations - column 3, lines 55-60) in the bevel regions for the same purpose of securing the pressure container within the beverage container, where such a modification would still have been an obvious rearrangement of the particular position of the pressure chamber, 
Claims 2, 13 and 15 differ from Cameron-Price in specifically reciting that the pressure container includes a plurality of openings each having a diameter of less than 0.2mm.
However, Wilkes teaches a pressure container (see figure 1-5, item 11) used for releasing gas therefrom for formation of head on a beverage (page 3, last three paragraphs; page 14, 2nd to last paragraph) comprising apertures (see figure 1, item 17, 11e) apertures in a pressure container can be 0.1mm for controlling the kind of foaming desired (see page 19, 1st full paragraph).  
Modification of Cameron-Price in this regard would thus have been obvious to one having ordinary skill in the art for the similar purpose of controlling the kind of foam desired on the beverage.
Regarding claim 3, Cameron-Price teaches openings at different height positions (see figure 4, item 21; figure 6, item 31a, 31b). 
Regarding claim 4, Cameron-Price suggests more than one orifice, at the same height (see figure 5, item 31 and column 4, lines 59-64 -“at least one axial hole).
Regarding claim 5, Cameron-Price teaches that the second volume of the pressure container extends up and into an upper region adjacent to the lid that is above a predetermined filling level of the liquid (see the figures 1, 4, where the pressure container extends into the headspace and is adjacent to the lid).
Regarding claim 6, it is noted that Cameron-Price teaches in figure 2, item 12, 13 and figure 8, item 34 that the apertures are abutting the bottom.  In view of this, it would 
Regarding claim 7, Cameron-Price teaches the bottom, the lid and the wall region form a wall and the combination as applied above to claim 1 teaches the first or second ends of the pressure container would have been adjacent to the wall with an abutment between an end of the pressure container and the wall (see figure 1, 4).
Claim 8 differs from Cameron-Price in specifically reciting the diameter of the cylindrical shape is at most 20 mm.
Reynolds teaches tubular pressure containers (see figure 1-6b) and where the tube can have a diameter of between 1-10mm (see column 14, lines 4-7).  Cameron-Price also teaches on column 4, lines 40-42 that the diameter can be varied to provide the appropriate volume to the chamber for that holds the gas under pressure.  
Reynolds teaches a similar concept as Cameron-Price of the tube holding gas under pressure and which is released when the container is opened to provide the requisite foaming of the beverage (see column 13, line 66 to column 14, line 3).  To thus modify the combination and to use a diameter of 1-10mm would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite quantity of gas for providing the requisite gas release for creating the desired foam head to the beverage.
Regarding claim 10, the combination as applied to claim 1 teaches the pressure container directly adjacent to the wall region.
Regarding claim 11, Cameron-Price teaches press fitting the pressure container to be fixed into the first volume, thus reading on a force-fitting manner (see column 4, lines 5-8 - “press-fitted to the lid”)
Regarding claim 12, Cameron-Price teaches in figure 11 that the pressure container can be fixed in the first volume using a plug (figure 11, item 40) that has beads 41).  It would have been obvious to one having ordinary skill in the art that such a retaining element would have been elastically deformable so as to allow the external bead 41 to be received within the tube 26, 42. 
Regarding claim 14, it is noted that the plug (figure 11, item 40) as taught by Cameron-Price is seen to suggest an elastically deformable retaining element that extends outside of the third volume.  It is seen to have a configuration which allows the retaining element to be arranged on a wall of the beverage container.  It is noted that claim 14 is directed to only the pressure container and “a wall of the beverage container” reads on any wall, including a top wall. 
Regarding claim 16, the combination teaches that the pressure container extends in a radial direction from the bottom to the wall region. That is, Cameron-Price already teaches a cylindrical shaped pressure container, which extends from the lid to the bottom of the beverage container, and the combination as applied to claim 1 further teaches that the pressure container is positioned adjacent to the wall region.  Therefore, the combination would thus teach that the pressure container extends in a radial direction from the bottom to the wall region.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, which relies on Cameron-Price (US 5552168) as the primary reference, and in further view of Costello (WO 9722538).
Claim 9 differs from the combination as applied to claim 1 in specifically reciting that the pressure container has a wall thickness of at most 0.4mm.
It is noted that Costello teaches pressure chambers (see at least, page 1, 3rd to last paragraph; page 2, 1st full paragraph and the figures) for promoting a foamy head on a beverage (see the abstract), similar to Cameron-Price, and where the chamber can be made of aluminum as well as any convenient material such as food grade plastics having a thickness of 0.23-0.25mm (see page 4, 3rd full paragraph).  Modification of the combination to thus use a pressure container wall thickness of 0.23-0.25mm would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice for achieving the requisite balance between strength and thickness.

Response to Arguments
On page 6-7 of the response, Applicant urges that Cameron-Price does not disclose an eccentric arrangement for the pressure container, let alone an eccentric arrangement adjacent to the walls.  Applicant also urges that Laurie discloses a concentric arrangement of the pressure vessel which is mandatory because otherwise a specific alignment of the regaining structures between the base and liquid would be 
These urgings have been considered but are not seen to be sufficient in view of the rejection as presented in this Office Action.  It is noted that Laurie has not been relied on for the specific arrangement, but rather, to show that it has been known in the art to use bevels around a curved bottom of a beverage container for securing a pressure container to the bottom of the beverage container.  It is further noted however, that the citation provided in Applicant’s remarks with respect to Laurie (column 1, lines 61-64) is unclear.  It is further noted that the prior art combination teaches the use of bevels near a lid and a bottom of a beverage container, for securing inner containers there-to and further teaches that pressure containers within a beverage container can indeed be arranged eccentrically, such that modification of Cameron-Price to position the cylindrical pressure container which already extends from the bottom to the lid of the beverage container, such that is positioned within bevels at the lid and the bottom and also adjacent the wall would have been an obvious repositioning of the pressure container while still performing the same function.  As Cameron-Price also already teaches the use of female engagement mechanisms on the lid and base of the container (instead of the protrusions as shown in figure 1 and 4) it would have been obvious to one having ordinary skill in the art that the bevels as taught by the prior art would have been equally applicable as regions for providing a form of securement of Cameron-Price’s pressure container.
Further on page 7 of the response, Applicant urges that some embodiments of Applicant’s specification allow the pressure vessel to be arranged in the container without fastening to the base or lid; thus corresponding fasteners or structures are not required to be provided on either the pressure vessel or the container.
It is noted however, that these urgings are not seen to be commensurate in scope with the claims, which would still have allowed for fasteners or connectors to be within beveled regions of the base or lid.  Additionally, it is noted that by positioning the pressure container into bevels of the bottom and the lid, so as to restrict axial movement, the claims are seen to also fasten the pressure container to the base and lid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060102581 discloses off center containers within a beverage container (see paragraph 5, figure 19) and which can be positioned on bevels (figure 18a).  US 20110192734 discloses a container within a beverage container that can be eccentrically positioned (see figures 2A-2C) and which extends the length of the container (8B).
FR2293375 discloses an inner container extending into bevels at a top and bottom of a container (figure 1).
US 5310564 discloses internal containers (figure 1, 2, item 15) that are adjacent to a wall of a beverage container (figure 3).
US 6230913 discloses an additional article within a beverage container (figure 3, item 32, figure 9, figure 14, 15), which is wedges into beveled portions of the container for securing it in position (abstract, column 3, lines 21-29; column 4, lines 15-19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792